Title: Thomas Jefferson to Arthur S. Brockenbrough, 5 June 1819
From: Jefferson, Thomas
To: Brockenbrough, Arthur S.


          
            Dear Sir
             Monticello June 5. 19.
          
          As it is but lately concluded to commence the Eastern range of pavilions, I h & Dormitories I have not prepared the plans, nor shall I be at leisure to turn to that business till the week after the ensuing one. but those pavilions will vary so little from the dimensions last given, & those of No I. II. III. of the Western range that if the foundations are dug to that, the trimming them to what shall be the exact size of each will be trifling. the foundations for the dormitories too of both ranges, may give employment in the mean time the to the laborers. as to the terms and manner of contract to be made with the workmen I leave it entirely to yourself. I shall go to Bedford within 3 weeks and be absent till November, except a short attendance on the visitors at their October meeting. if you advertize for stone cutters, Philadelphia should not be omitted. they are the cheapest, and generally the most steady & correct workmen in the US. I salute you with friendship and respect.
          Th: Jefferson
        